Citation Nr: 0318457	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than February 8, 
1999, for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from March and December 1999 decisions of 
the RO.  

The Board remanded the case to the RO for additional 
development of the record in September 2001.



FINDINGS OF FACT

1.  On July 15, 1974, the RO received the veteran's original 
claim of entitlement to service connection for a nervous 
condition; in January 1975, the RO sent the veteran a letter 
asking him to furnish evidence that a nervous condition was 
incurred in or aggravated by military service.  

2.  The veteran failed to respond within one year of the RO's 
January 1975 letter.

3.  On August 28, 1998, the veteran presented an additional 
claim of service connection for a psychiatric disability, 
i.e., post-traumatic stress disorder (PTSD).

4.  On February 8, 1999, the veteran amended the claim of 
service connection to include schizophrenic reaction.

5.  There was no correspondence received from the veteran 
from the time of the RO's January 1975 letter until 
August 28, 1998, showing the veteran's intent to reopen a 
claim for service connection for a psychiatric disability.



CONCLUSIONS OF LAW

1.  The July 15, 1974 claim of service connection for a 
nervous condition was abandoned.  38 C.F.R. § 3.158 (1974, 
2002).

2.  The criteria for an effective date of August 28, 1998, 
for the award of service connection for schizophrenia have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information to decide the claims.  

The Board notes that the issues in this case are legal ones.  
The veteran is not prejudiced thereby, because there is no 
factual development, which could require VA assistance or 
additional notice.  

With respect to the CUE claim, one who requests reversal or 
revision of a prior decision is not considered to be "a 
claimant" within the meaning of the VCAA; consequently, the 
notice and development provisions of the VCAA are not applied 
in CUE adjudications.  See, e.g., Livesay v. Principi, 
15 Vet. App. 165 (2001).

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background

A careful review of service medical records at the time of 
the veteran's pre-induction examination in January 1952 
denotes an abnormal psychiatric system.  The veteran was 
shown to have moderate mental deficiency.

The records show that the veteran underwent a 
neuropsychiatric evaluation in October 1953.  The diagnosis 
was that of schizoid personality, acute, moderate, 
characterized by reclusive withdrawn behavior, excessive 
drinking, and eccentricity.  The veteran's condition was 
noted as existing prior to enlistment.

The records show that the veteran was hospitalized in 
December 1953.  The diagnosis at that time was schizophrenic 
reaction, latent type, chronic, moderate.  The "line of 
duty" determination was "yes."

A final summary report of the veteran's hospital stay dated 
in January 1954 includes the referring psychiatrist's opinion 
of the veteran as being one with a lifelong schizoid 
personality who had recently taken to excessive drinking.  
The report also shows that the veteran impressed the examiner 
as not being psychotic, but probably represented a latent 
schizophrenic.  Psychological testing results were not 
available.  The diagnosis was that of schizophrenic reaction, 
latent type, chronic, moderate, manifested by excessive 
alcoholism, inappropriate and flattened affect, and 
eccentric, reclusive and withdrawn behavior.

A psychology consultation report dated in January 1954 notes 
that the veteran was quite resistant and oppositional 
throughout the battery of tests performed, and that the type 
of resistance seemed to be more paranoid than psychopathic.  
The examiner strongly felt that one was witnessing a 
schizophrenic process more active than latent.  The clinical 
impression was that of incipient paranoid schizophrenia.

A medical statement certified by the veteran's treating 
physician in September 1972 shows that the veteran was found 
to have very slow mentation.

The veteran underwent a VA examination in October 1972.  The 
examiner noted that the veteran's intelligence quotient was 
not up to normal and some of his replies seemed to be 
inappropriate.

On July 15, 1974, the veteran submitted a claim of service 
connection for a nervous condition.

A report of VA examination in August 1974 reflects that the 
veteran appeared very disheveled and almost incoherent; his 
history seemed unreliable to the examiner.  The diagnosis was 
that of schizophrenic reaction; stress was that of service 
experience; personality was that of schizoid; and resultant 
incapacity was shown as severe.

In an October 1974 rating decision, the RO granted 
entitlement to non-service-connected pension.

In correspondence received from the custodian on behalf of 
the veteran in December 1974, she questioned whether or not 
the veteran's disability was service-connected.

The record shows that the RO sent a letter to the veteran in 
January 1975, notifying him to furnish evidence that a 
nervous condition was incurred in or aggravated by military 
service, if he wished to claim service connection.

On August 28, 1998, the veteran submitted a claim for service 
connection for a mental disorder due to combat trauma, i.e., 
post-traumatic stress disorder (PTSD).

In a February 1999 rating decision, the RO denied service 
connection for PTSD on the basis that there was no confirmed 
diagnosis, and the evidence available was inadequate to 
establish that a stressful experience occurred.  The RO also 
noted that the veteran's psychiatric condition, then 
diagnosed as latent schizophrenia and schizoid personality, 
had earlier been determined as neither incurring in nor being 
aggravated by military service.

In correspondence received from the veteran's representative 
in February 1999, the veteran asserts that a clear and 
unmistakable error had been made by the VA in the October 
1974 rating decision by the granting of non-service-connected 
pension benefits instead of service-connected compensation 
for schizophrenia.  The veteran also amended his claim of 
service connection for PTSD to include that of service 
connection for schizophrenic reaction.
 
In a March 1999 rating decision, the RO determined that no 
revision was warranted in the decision to deny service 
connection for latent schizophrenia, also termed schizoid 
personality; and that new and material evidence had not been 
submitted to reopen the claim of service connection for 
schizophrenic reaction.

A report of VA examination in July 1999 shows an Axis I 
diagnosis of schizophrenia, undifferentiated type, chronic.  
The examiner reviewed the veteran's service medical records 
and concluded that there was no evidence of a pre-existing 
psychiatric condition; that the mental deficiency noted on 
his induction examination suggested mental retardation; and 
that the veteran's disorder appeared to be service-connected.

In a December 1999 rating decision, the RO granted service 
connection for schizophrenia, and assigned a 100 percent 
rating under Diagnostic Code 9204, effective the date of 
receipt of the veteran's amended claim on February 8, 1999.  

The statements of the veteran in the claims folder are to the 
effect that the October 1974 rating decision contains clear 
and unmistakable error, and that his claim for service 
connection had never been acted upon and that he should be 
entitled to benefits retroactively from the date of his first 
claim.  


III.  Legal Analysis-Clear and Unmistakable Error (CUE)

Under 38 C.F.R. § 3.105(a), CUE that requires revision of a 
prior final rating action exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet. App. 
at 314.  

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

In addition, the law is well settled that any breach of VA's 
duty to assist a veteran cannot form a basis for a claim of 
CUE because such a breach creates only an incomplete rather 
than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 
396 (1995); however, VA's commission of a "grave procedural 
error" may vitiate the finality of a decision.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

In this case, the veteran submitted a claim for service 
connection for a nervous condition in July 1974; however, 
instead, he was awarded non-service-connected pension 
benefits and the question of service connection was not 
considered in that particular rating action.  Shortly 
thereafter, the veteran's custodian made inquiries as to why 
service connection had not been considered.  The RO then 
asked the veteran, in a January 1975 letter, to furnish 
evidence that a nervous condition was incurred in or 
aggravated by military service.  The veteran did not make any 
kind of response to this letter.  Since the veteran did not 
provide the requested information within one year of the 
January 1975 RO letter, service connection cannot be 
effective prior to receipt of a new claim because the July 
1974 claim is considered abandoned. 38 C.F.R. § 3.158(a) 
(1974, 2002).

Moreover, as a threshold matter, a claimant must plead CUE 
with sufficient particularity.

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim. See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo, 6 Vet. App. at 44.

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.
 
Here, for a claim of clear and unmistakable error to be 
validly raised, the veteran must assert with some degree of 
specificity what the alleged error was and why, if the 
alleged clear and unmistakable error had not been made, the 
result would have been different.  Fugo, 6 Vet. App. at 44.

That is, he must argue that either the correct facts were not 
considered by the RO or that applicable laws and regulations 
were not correctly applied in connection with a final rating 
decision.  Such a determination must be based on the record 
and the law that existed at the time of the prior decision. 
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

In this case, as the July 1974 claim for service connection 
was never adjudicated, there is no final decision subject to 
review on the basis of CUE.  38 C.F.R. § 3.156(c).

Even though the veteran alleges that the RO erred in not 
considering the claim of service connection for the 
psychiatric condition in October 1974, a careful review of 
the record shows that when this was pointed out to the RO at 
that time, they sent a letter to the veteran requesting 
evidence but received no response from him.  His claim for 
service connection must be considered abandoned in the 
absence of a timely response.  Any error or omission in not 
considering the issue by the VA had been corrected.

Also, the veteran argues that there was sufficient evidence 
available in 1974 to evaluate the claim.  Consequently, the 
effect of the veteran's primary contention is that he is 
merely asserting disagreement with how the RO evaluated the 
facts before it in 1974.

Indeed, the Board finds that there was a tenable basis for 
the RO's decision in 1974 to request additional evidence from 
the veteran.  The service medical records contained 
conflicting diagnoses, and the disorder was characterized at 
times as being latent and at other times as being active.  As 
pointed out previously, a disagreement has to how the 
evidence was weighed or evaluated does not constitute clear 
and unmistakable error.

IV.  Earlier Effective Date

The evidence shows that the veteran submitted a claim of 
service connection for a nervous condition in July 1974.  As 
noted above, that claim had been abandoned.

The abandonment regulation provides that, after a claim has 
been abandoned and a new claim has been filed and approved on 
the reopening, the effective date of that award "shall 
commence not earlier than the date of filing of new claim."  
38 C.F.R. § 3.158(a).

Thus, any claim of service connection for a psychiatric 
disability submitted by the veteran prior to the RO's January 
1975 letter does not provide the basis for an earlier 
effective date for the eventual award of service connection 
for schizophrenia.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii) (providing that the effective date of an 
award of disability compensation based on new and material 
evidence received after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later); 38 C.F.R. § 3.400(r) (providing 
that the effective date of an award of disability 
compensation for a reopened claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later).

Other than documents pertaining to the veteran's eligibility 
for non-service-connected pension benefits, there was no 
correspondence received from the veteran from the time of the 
RO's January 1975 letter until August 28, 1998.  At that 
time, the veteran submitted a claim for service connection 
for post-traumatic stress disorder (PTSD), due in part to his 
mental condition.

In February 1999, the veteran amended his claim of service 
connection for PTSD to include a claim of service connection 
for schizophrenia reaction.

While the March 1998 RO rating decision determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim, additional evidence submitted within one 
year of that decision permitted reopening of the claim and 
further development, and resulted in the award of service 
connection for schizophrenia by the RO in December 1999.  

Any communication from the veteran may be considered an 
informal claim if it identifies the benefit sought.  
38 C.F.R. § 3.155(a); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  Here, the Board finds that the correspondence from 
the veteran submitted on August 28, 1998, is accepted as an 
informal claim of service connection for a psychiatric 
disability.

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1)(ii). The effective date of an 
award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r) (2002).

As set forth above, the RO has assigned an effective date of 
February 8, 1999, for the award of service connection for 
schizophrenia.  This date corresponds to the date of receipt 
of the veteran's successfully amended, reopened claim. 
However, the Board notes that the veteran had been actively 
pursuing the award of service connection for a psychiatric 
disability since August 1998.

Here, whether considered a claim to reopen or a new claim of 
service connection, the Board finds that the veteran 
submitted his application on August 28, 1998.

In sum, there is no legal basis for an effective date earlier 
than August 28, 1998, the date of receipt of the veteran's 
claim.

After consideration of all the evidence, the Board finds that 
the effective date of August 28, 1998, for the award of 
service connection for schizophrenia is warranted.  Hence, 
the preponderance of the evidence is in support of the claim 
for an effective date of August 28, 1998, and the claim is 
granted.

Accordingly, the Board finds that the award of service 
connection for schizophrenia is effective on August 28, 1998.
ORDER


An effective date of August 28, 1998, for the award of 
service connection for schizophrenia is granted, subject to 
the controlling laws and regulations governing monetary 
disbursements.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

